DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komori et al. (2015/0352736), hereinafter Komori.
 	Regarding claim 1, Komori teaches a slit blade block comprising: 
a slit outer blade 40 having a plurality of outer blade pieces; 
a slit inner blade 100 having a plurality of inner blade pieces; and 
a comb 60 provided outside and separately from the slit outer blade, 

the plurality of protruding portions include a plurality of types of protruding portions having different shapes. 
See Figs. 2, 4A-B, 5, 7, and 8.	
Regarding claims 2-5, the teeth 72 and the protrusion body 81 having different shapes and sizes are best seen in Fig. 2. The vertical direction (or thickness) of the protrusions defines their heights.
Regarding claim 6, the teeth 72 are sandwiched between the protrusion body 81 as shown in Fig. 2.  Therefore, the protrusions (72, 81) are considered positioned alternately.
Regarding claim 7, the protrusion 72 arranged at intervals are best seen in Fig. 2.
Regarding claim 8, the protrusion 81 are arranged at in interval are best seen in Fig. 2
Regarding claim 9, Komori teaches an electric shaver having the slit blade block of claim 1 in Figs. Figs. 2, 4A-B, 5, 7, and 8.
Regarding claim 10, Komori teaches the comb being made of a resin material in para. [0035].
Regarding claim 11, Komori teaches the outer blade being made of a metal material in para. [0034].
Regarding claim 12, Komori teaches the comb being made from a material having a lower rigidity than the outer blade in para. [0035].
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHONG H NGUYEN/Examiner, Art Unit 3724